Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of this invention, the level of ordinary skill in the art is deemed to be at least that level of skill demonstrated by the patents in the relevant art.  Joy Technologies Inc. V. Quigg, 14 USPQ2d 1432 (DC DC 1990).
One of ordinary skill in the art is held in accountable not only for specific teachings of references, but also for inferences which those skilled in the art may reasonably be expected to draw.  In re Hoeschele, 160 USPQ 809, 811 (CCPA 1969).
In addition, one of ordinary skill in the art is motivated by economics to depart from the prior art to reduce costs consistent with desired product properties.  In re Clinton, 188 USPQ 365, 367 (CCPA 1976);In re Thompson, 192 USPQ 275, 277 (CCPA 1976).

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, K-B US 2013/0343996 in view of Monzyk, WO 91/02704 in view of Lee, K-B US 2013/0343996, and Auerbach, Clinical Use of Intravenous Iron: Administration, Efficacy, and Safety, Hematology Am Soc Hematol Educ Program (2010) 2010 (1): 338–347.

Monzyk teaches the making of ferritin from apoferritin, the protein portion of ferritin without iron, see Claim 14-16 and Example 4.  Note that the ferritin cage-like protein can acquire other metals in the core as exemplified in Examples 3 and 4 and Claims 14-16. The ferritin complex was purified by SE-HPLC.



Lee teaches centrifugation for concentration of the ferritin complexes. 

Auerbach teaches that sucrose complexes and solubilizes iron, which in a method of treatment, delivers iron for iron deficiency anemia. Thus, the use of sucrose to deliver iron in aqueous solution with ferritin is known in the art. Dextran is also used in this manner, see second column, as well as reference 64 for oligosaccharide. 

	It would have been obvious to make ferritin from apoferritin and include carbohydrates in the reaction as they have been shown to be beneficial in the making of the product. One would have been motivated to do so given carbohydrates have been used in the reaction and have produced cage-like proteins (nanoparticles). (Oilgo)saccharides have been used to deliver iron and this complex would be capable of doing the same, but to ferritin to make the cage-like proteins. One would be motivated to use gel filtration techniques in the purification step of the making. 

	Regarding the new Claims 15-17, the steps of combination are obvious if one is to make a solution of the components, such as claimed in Claim 15. However, if stepwise, the MPEP states “Prior art reference disclosing a process of making a laminated sheet wherein a base In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.) See MPEP 2144.04. As for the metal source, this is broad but only needs to include the metal of interest in a manner sufficient to delivery and being solved in the solution of choice. 

As for Claims 16 and 17, time and temperature are optimizable. Although the prior art does not teach a method specifically claimed, absent evidence to the contrary, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have optimized the conditions of the reaction, inclusive of time and temperature.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection 
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list, nor do they need to all be present to make a case for obviousness.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel based upon the findings of the prior art.

In the instant case, (A) above has been presented to demonstrate combining of prior art teachings to arrive at the instantly claimed invention. Further consideration shows that the combination for (A) also embraces (B), as well as (C), (D), (F) and (G).

In conclusion, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re  prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art contained in the reference of record can be applied in the next office action.
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654


	
	/THOMAS S HEARD/             Primary Examiner, Art Unit 1654